Case: 12-30999       Document: 00512282966         Page: 1     Date Filed: 06/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 21, 2013
                                     No. 12-30999
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOHNNY SWANK,

                                                  Plaintiff-Appellant

v.

ROBERT C. TANNER, Warden,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-2677


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Johnny Swank, Louisiana prisoner # 438338, an inmate at B.B. Rayburn
Correctional Center (Rayburn) and a follower of the Wiccan faith, filed a 28
U.S.C. § 1983 civil rights action against Robert C. Tanner, Warden of Rayburn.
Swank argued that Tanner violated his First Amendment rights by confiscating
religious items needed to practice his Wiccan faith and violated the Equal
Protection Clause by treating Wiccans differently than followers of other
religions. The magistrate judge, ruling by consent of the parties, granted

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30999     Document: 00512282966      Page: 2    Date Filed: 06/21/2013

                                  No. 12-30999

Tanner’s motion for summary judgment, concluding that the restrictions on
religious objects did not violate Swank’s First Amendment rights under Turner
v. Safley, 482 U.S. 78 (1987), because the policies were supported by non-
pretextual security concerns, because those concerns represented a legitimate
governmental interest, and because the policies were rational and logically
related to officials’ concerns. Additionally, the magistrate judge found that there
was no evidence that the policies operated in a fashion that was not neutral. As
to Swank’s Fourteenth Amendment claims, the magistrate judge determined
that the prison policies did not violate Swank’s right to equal protection because
“the prison policies in question satisfy Turner’s requirement, little or no evidence
has been offered showing that similarly situated faiths are afforded superior
treatment, and no evidence establishes that the policies were the product of
purposeful discrimination.”
      Swank now appeals, arguing only that Tanner is a proper party to his suit
and liable for the implementation of policies relating to religious items, and
further but conclusorily, that the unjustified deprivation of prisoners’ religious
items violates the First Amendment.          Swank identified no error in the
magistrate judge’s grant of summary judgment and dismissal of his claims.
Although pro se briefs are liberally construed, even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). Failure to identify any error in the district court’s analysis is the
same as if the appellant had not appealed the judgment. Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The judgment of the district court is AFFIRMED.




                                         2